Rosekberry, J.
A witness, Walter Schroeder, police officer of the city of Milwaukee, testified that he was such on the 27th day of June, 1926; that he knew the defendant was conducting his business at 450 Fourth street; that he passed the defendant’s place of business and observed the conduct which he claimed amounted to a violation of the ordinance. One Dax, a witness for the plaintiff, testified that he was'a sergeant on the police force; that he met the officer, Schroeder, at the police box at Fifth and Vliet streets and that Schroeder told him that Blechinger’s place was going wide open.
The proof in this case is meager, but the situation is ruled by Kellar v. State, 174 Wis. 67, 182 N. W. 321, and it must be held that the trial court was in error in holding, in view of the finding of the jury, that the venue -was insufficiently proven.
By the Court. — The judgment appealed from is reversed, and cause remanded for further proceedings according to law.